IN THE SUPREME COURT OF NORTH CAROLINA

                                 2022-NCSC-105

                                   No. 165A21

                              Filed 4 November 2022

ROCKY DEWALT, ROBERT PARHAM, ANTHONY MCGEE, and SHAWN
BONNETT, individually and on behalf of a class of similarly situated persons

             v.
ERIK A. HOOKS, in his official capacity as Secretary of the North Carolina
Department of Public Safety, and the NORTH CAROLINA DEPARTMENT OF
PUBLIC SAFETY


      Appeal pursuant to N.C.G.S. § 7A-27(a)(4) from an order denying plaintiffs’

motion for class certification entered on 22 February 2021 by Judge James E. Hardin

Jr. in Superior Court, Wake County. Heard in the Supreme Court on 30 August 2022.


      ACLU of North Carolina Legal Foundation by Daniel K. Siegel and Kristi
      Graunke, for plaintiff-appellants.

      Joshua H. Stein, Attorney General, by Orlando L. Rodriguez, Special Deputy
      Attorney General, Mary Carla Babb, Special Deputy Attorney General, and
      James    B.   Trachtman,     Special   Deputy    Attorney   General,   for
      defendant-appellees.

      Aviance Brown, Irving Joyner, Daryl Atkinson, Whitley Carpenter, and Ashley
      Mitchell, for North Carolina Conference of the NAACP, amicus curiae.

      Lockamy Law Firm, by Scott Holmes; and Roderick & Solange MacArthur
      Justice Center, Northwestern Pritzker School of Law, by Daniel Greenfield,
      Bradford Zukerman, and Kathrina Szymborski, for Professors Sharon
      Dolovich, Alexander A. Reinert, Margo Schlanger, and John F. Stinneford,
      amici curiae.

      Nichad Davis and Benjamin I. Friedman, Professors and Practitioners of
      Psychiatry, Psychology, and Medicine, for amici curiae.
                                        DEWALT V. HOOKS

                                          2022-NCSC-105

                                        Opinion of the Court



           NEWBY, Chief Justice.

¶1         In this case we consider whether the trial court erred by denying plaintiffs’

     motion for class certification. Plaintiffs are inmates in North Carolina Department of

     Public Safety (DPS) custody. Plaintiffs brought a class action lawsuit against

     defendants seeking to represent certain individuals in DPS custody who are being or

     will be subjected to solitary confinement. Plaintiffs do not challenge the use of solitary

     confinement in every housing setting or allege that solitary confinement is per se

     unconstitutional. Rather, plaintiffs allege that defendants’ policies and practices

     concerning specific restrictive housing assignments violate the state constitution. The

     trial court denied plaintiffs’ motion for class certification. The trial court concluded

     plaintiffs failed to establish a common predominating issue, plaintiffs did not

     demonstrate that the named representatives would fairly and adequately represent

     the class, and that litigating as a class was not the superior method of adjudication.

     Plaintiffs appealed directly to this Court. Because the trial court did not abuse its

     discretion, we affirm the trial court’s order.

¶2         On 16 October 2019, plaintiffs1 filed a class action lawsuit seeking to certify a

     class of current and future inmates assigned to one of five restrictive housing

     classifications. Plaintiffs alleged the conditions of confinement across the five



           1  Plaintiffs are Rocky Dewalt, Robert Parham, Anthony McGee, and Shawn Bonnett.
     Plaintiffs sought to appoint Robert Parham, Anthony McGee, and Shawn Bonnett as class
     representatives and requested that Rocky Dewalt remain a named plaintiff.
                                       DEWALT V. HOOKS

                                          2022-NCSC-105

                                        Opinion of the Court



     restrictive housing assignments presented the same substantial risk of harm to all

     individuals and constituted cruel or unusual punishment.

¶3         The five challenged restrictive housing settings are: Restrictive Housing for

     Disciplinary Purposes (RHDP), Restrictive Housing for Control Purposes (RHCP),

     High Security Maximum Control (HCON), Restrictive Housing for Administrative

     Purposes (RHAP), and the first two phases of the Rehabilitative Diversion Unit

     (RDU).

¶4         RHDP is a short-term placement and “presumptive sanction” for disciplinary

     infractions, such as disobeying an order, possessing a cell phone, refusing a drug test,

     or using disrespectful or defamatory language. Individuals assigned to RHDP may

     have personal property in their cells, are allowed limited telephone privileges, receive

     visitation rights, and have access to cell study materials, such as educational

     programs and college coursework. Prison staff may impose up to twenty or thirty days

     of confinement in RHDP. Between October 2018 and October 2019, the average

     length of a placement in RHDP was eleven days.

¶5         RHCP “is a long-term restrictive housing assignment for the removal of [an

     incarcerated person] from the general offender population to confinement in a secure

     area.” RHCP is reserved for offenders who have displayed “disruptive behavior,

     assaultive actions, threats to the safety of staff or other offenders, or threats to the

     security and operational integrity of the facility.” People in RHCP receive one hour of
                                       DEWALT V. HOOKS

                                         2022-NCSC-105

                                       Opinion of the Court



     recreation time five days a week and have access to a shower three times a week.

     They eat all meals in their cell, may not attend religious, educational, or vocational

     programs outside of their cell, and have no guaranteed telephone or canteen access.

     People in RHCP are entitled to two noncontact visits every thirty days, but visitation

     privileges are suspended for at least twelve months if an individual is found guilty of

     assault on a staff member resulting in physical injury. RHCP classifications are

     reviewed every six months. If placement in RHCP is due to assault on a staff member

     resulting in physical injury, however, assignments are reviewed at twelve months.

     Between October 2018 and October 2019, the average length of stay in RHCP was

     131 days.

¶6         HCON is the most restrictive housing assignment and is for “offenders who

     pose the most serious threat to the safety of staff and other offenders or who . . .

     require more security than can be afforded in [other housing settings].” Review of an

     HCON classification occurs every six months, or it occurs every twelve months if

     placement is due to assault on a staff member resulting in physical injury. People

     who are removed from HCON are automatically placed in RHCP, RDU, or the

     Therapeutic Diversion Unit. Between October 2018 and October 2019, the average

     length of stay in HCON was 154 days.

¶7         RHAP is a temporary placement for administrative, rather than disciplinary,

     purposes. Individuals may be placed in RHAP to protect staff members and other
                                      DEWALT V. HOOKS

                                         2022-NCSC-105

                                       Opinion of the Court



     offenders from threats of harm, to minimize the risk of escape, to preserve order, to

     provide control while completing an investigation, or to serve as a “cooling off

     measure[,]” as referred to in the policy. While assigned to RHAP, individuals have

     access to medical and mental health services, receive daily visits from a health care

     staff member, may have personal property in their cells, and are allowed telephone

     privileges. In addition, individuals in RHAP may receive an unlimited number of

     one-hour, noncontact visits. Between October 2018 and October 2019, the average

     length of stay in RHAP was eight days.

¶8         RDU is a placement program “designed as a safe alternative to segregation,

     providing positive reinforcements to increase desired behaviors, and decrease

     unwanted    behaviors    through . . . appropriate       consequences . . . [and]   positive

     reinforcement.” Individuals in RDU housing are allowed certain authorized personal

     property in their units, such as pencils, pens, books, a radio, a deck of cards, and

     hygiene items. From October 2018 to October 2019, the average length of stay in RDU

     was between twelve and fourteen months.

¶9         Defendants filed their answer on 21 January 2020. On 4 February 2020, the

     matter was designated as exceptional pursuant to Rule 2.1 of the General Rules of

     Practice for the Superior and District Courts and assigned to Judge James E. Hardin

     Jr. Plaintiffs filed their motion for class certification on 24 April 2020 pursuant to

     Rule 23(a) of the North Carolina Rules of Civil Procedure. See N.C.G.S. § 1A-1, Rule
                                         DEWALT V. HOOKS

                                            2022-NCSC-105

                                          Opinion of the Court



       23(a) (2021). Plaintiffs thereafter took discovery and submitted evidence in support

       of their motion. Defendants filed their response in opposition with supporting

       evidence on 12 August 2020. The trial court held a Webex hearing on 1 December

       2020 and heard oral argument from both parties.

¶ 10         On 22 February 2021, the trial court denied plaintiffs’ motion for class

       certification and found that a certifiable class did not exist for three independent

       reasons: (1) plaintiffs failed to demonstrate a common predominating issue among

       the group of potential class members, (2) plaintiffs did not establish that the named

       representatives would fairly and adequately represent the interests of all class

       members, and (3) litigating this case as a class action was not the superior method of

       adjudication. Plaintiffs appealed directly to this Court under N.C.G.S. § 7A-27(a)(4).

¶ 11         This Court reviews a trial court’s class certification order for abuse of

       discretion. Fisher v. Flue-Cured Tobacco Coop. Stabilization Corp., 369 N.C. 202, 209,

       794 S.E.2d 699, 706 (2016). “[T]he test for abuse of discretion is whether a decision

       ‘is manifestly unsupported by reason[ ]’ or ‘so arbitrary that it could not have been

       the result of a reasoned decision . . . .’ ” Frost v. Mazda Motor of Am., Inc., 353 N.C.

       188, 199, 540 S.E.2d 324, 331 (2000) (quoting Little v. Penn Ventilator Co., 317 N.C.

       206, 218, 345 S.E.2d 204, 212 (1986)). “Within this general standard, when

       addressing a class certification order, this Court has recognized that conclusions of

       law are reviewed de novo, and findings of fact are considered binding if supported by
                                           DEWALT V. HOOKS

                                              2022-NCSC-105

                                            Opinion of the Court



       competent evidence.” McMillan v. Blue Ridge Cos., 379 N.C. 488, 2021-NCSC-160, ¶

       7 (citing Fisher, 369 N.C. at 209, 794 S.E.2d at 706).

¶ 12          Rule 23 of the North Carolina Rules of Civil Procedure authorizes class action

       lawsuits. Rule 23 provides that “[i]f persons constituting a class are so numerous as

       to make it impracticable to bring them all before the court, such of them, one or more,

       as will fairly insure the adequate representation of all may, on behalf of all, sue or be

       sued.” N.C.G.S. § 1A-1, Rule 23(a).2 “The party seeking to bring a class action under

       Rule 23(a) has the burden of showing that the prerequisites to utilizing the class

       action procedure are present.” Crow v. Citicorp Acceptance Co., 319 N.C. 274, 282,

       354 S.E.2d 459, 465 (1987) (footnote omitted). First, the class representatives must

       demonstrate the existence of a class. Id. at 277, 354 S.E.2d at 462. “A proper class

       exists ‘when the named and unnamed members each have an interest in either the

       same issue of law or of fact, and that issue predominates over issues affecting only

       individual class members.’ ” Fisher, 369 N.C. at 209, 794 S.E.2d at 705 (quoting Crow,

       319 N.C. at 280, 354 S.E.2d at 464). A common issue predominates when plaintiffs

       demonstrate that the potential class members’ claims share a common issue capable

       of resolution “in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350, 1131




              2 There are notable differences between Rule 23 of the North Carolina Rules of Civil
       Procedure and Rule 23 of the Federal Rules of Civil Procedure governing class action
       lawsuits. Nonetheless, the federal cases which address the provision of the federal rule that
       is similar to the state provision are instructive to our analysis.
                                           DEWALT V. HOOKS

                                             2022-NCSC-105

                                           Opinion of the Court



       S.Ct. 2541, 180 L. Ed. 2d 374 (2011) (providing that plaintiffs’ “claims must depend

       upon a common contention . . . capable of class[-]wide resolution—which means that

       determination of its truth or falsity will resolve an issue that is central to the validity

       of each one of the claims in one stroke”).

¶ 13          In addition to this initial requirement, the class representatives must show:

                      (1) that they will fairly and adequately represent the
                      interests of all members of the class; (2) that they have no
                      conflict of interest with the class members; (3) that they
                      have a genuine personal interest, not a mere technical
                      interest, in the outcome of the case; (4) that they will
                      adequately represent members outside the state; (5) that
                      class members are so numerous that it is impractical to
                      bring them all before the court; and (6) that adequate
                      notice is given to all class members.

       Fisher, 369 N.C. at 209, 794 S.E.2d at 705–06 (internal quotations omitted) (quoting

       Faulkenbury v. Teachers’ & State Emps.’ Ret. Sys., 345 N.C. 683, 697, 483 S.E.2d 422,

       431 (1997)).

¶ 14          When a party seeking class certification meets these prerequisites, “it is left to

       the trial court’s discretion ‘whether a class action is superior to other available

       methods for the adjudication of th[e] controversy.’ ” Id. at 209, 794 S.E.2d at 706

       (alteration in original) (quoting Beroth Oil Co. v. N.C. Dep’t of Transp., 367 N.C. 333,

       337, 757 S.E.2d 466, 470 (2014)).

                      Class actions should be permitted where they are likely to
                      serve useful purposes such as preventing a multiplicity of
                      suits or inconsistent results. The usefulness of the class
                      action device must be balanced, however, against
                                            DEWALT V. HOOKS

                                              2022-NCSC-105

                                            Opinion of the Court



                    inefficiency or other drawbacks. . . . [T]he trial court has
                    broad discretion in this regard and is not limited to
                    consideration of matters expressly set forth in Rule 23 or
                    in [existing case law].

       Crow, 319 N.C. at 284, 354 S.E.2d at 466. As such, “the touchstone for appellate

       review of a Rule 23 order . . . is to honor the ‘broad discretion’ allowed the trial court

       in all matters pertaining to class certification.” Frost, 353 N.C. at 198, 540 S.E.2d at

       331 (citing Crow, 319 N.C. at 284, 345 S.E.2d at 466).

¶ 15         Here the trial court identified three distinct bases for denying plaintiffs’ motion

       for class certification: (1) no common predominating issue; (2) inadequacy of plaintiffs

       as class representatives; and (3) a class action is not a superior method of

       adjudication. Any of the three independent bases would have been adequate to

       support the denial of class certification. However, because we conclude the trial court

       did not abuse its discretion in determining there is no common predominating issue,

       we limit our review to that basis.

¶ 16         The question here is whether the trial court abused its discretion in concluding

       plaintiffs failed to demonstrate a common predominating issue among the proposed

       class members. The trial court determined plaintiffs presented insufficient evidence

       to connect DPS’s practices and policies to an alleged risk of harm. In an attempt to

       support their claim that DPS’s practices caused all class members to face risks of

       similar harm, plaintiffs relied on four studies. The trial court found, however, that

       only two studies concerned DPS and only one addressed its restrictive housing
                                            DEWALT V. HOOKS

                                               2022-NCSC-105

                                             Opinion of the Court



       practices. One report, “suggest[ing] that exposure to restrictive housing is associated

       with an increased risk of death during community reentry[,]” provided insufficient

       evidence to support plaintiffs’ claim because it was a correlational analysis that, by

       the authors’ admission, could not support conclusions of causation. Additionally, the

       study was based on observational data that failed to consider confounding factors

       which could have affected the study’s ultimate outcome. Accordingly, this study could

       not provide concrete support to plaintiffs’ claim that restrictive housing causes an

       increase in the risk of post-release mortality.

¶ 17          Likewise, the trial court concluded the second relevant report (the Vera

       Report), which was prepared by the Vera Institute of Justice, was insufficient to

       connect DPS’s practices to the alleged risk of harm.3 The Vera Report commended

       DPS on its previous reform efforts, suggested that DPS “continue[ ] implementation

       of [both] current and future reforms,” and noted that DPS’s restrictive housing

       population decreased by 10% in the year following the study. Furthermore, as the

       trial court concluded, all but one of DPS’s policies discussed in the Vera Report has

       since been revised.




              3  In 2016 DPS partnered with the Vera Institute of Justice to evaluate DPS’s
       restrictive housing policies and practices. The Vera Report “outline[d] the findings of th[e]
       assessment and provide[d] recommendations to [DPS] on how to safely reduce its use of
       restrictive housing.” The experiences of the named plaintiffs and other affiants, who have
       collectively experienced each of the five restrictive housing settings, generally align with the
       Vera Report’s findings.
                                          DEWALT V. HOOKS

                                            2022-NCSC-105

                                          Opinion of the Court



¶ 18         Aside from these two reports, plaintiffs failed to present additional evidence,

       such as specific studies and expert witness reports to support their claim that DPS’s

       policies and practices create a uniform risk of harm to individuals assigned to each of

       the challenged restrictive housing settings. This lack of evidentiary support is

       distinguishable from the evidence presented by the claimants in many of the federal

       cases upon which plaintiffs rely. See Parsons v. Ryan, 754 F.3d 657, 669, 678 (9th Cir.

       2014) (presenting numerous expert reports and ten specifically defined policies to

       which all class members were subjected); see, e.g., Braggs v. Dunn, 257 F. Supp. 3d

       1171, 1236 (M.D. Ala. 2017); Davis v. Baldwin, No. 3:16-CV-600-MAB, 2021 WL

       2414640 (S.D. Ill. June 14, 2021). Based upon the minimal evidence specific to DPS’s

       restrictive housing practices, the trial court did not abuse its discretion in concluding

       plaintiffs failed to establish that the potential class members’ claims share a common

       issue capable of resolution “in one stroke.” See Wal-Mart Stores, Inc., 564 U.S. at 350.

¶ 19         The trial court also concluded that the variety of penological purposes across

       the challenged housing classifications are fundamental distinctions that prevent a

       finding that a common issue predominates across such a broad class. Further, the

       circumstances which necessitate placement in restrictive housing and the length of

       each assignment require an individualized assessment that preclude finding a

       common predominating issue.

¶ 20         The lack of a “legitimate penological justification” is relevant in analyzing a
                                         DEWALT V. HOOKS

                                            2022-NCSC-105

                                          Opinion of the Court



       conditions-of-confinement claim. See Porter v. Clarke, 923 F.3d 348, 362–63 (4th Cir.

       2019). The record evidence supports the trial court’s conclusion and demonstrates

       that each challenged housing setting serves a distinct purpose. The record shows that

       RHDP is used exclusively for disciplinary purposes and is reserved for incarcerated

       individuals who have committed a disciplinary infraction, while RHAP serves

       administrative purposes, such as to protect staff, minimize the risk of escape, and

       preserve order. Unlike both RHDP and RHAP, the purpose of RHCP is to manage

       incarcerated individuals who have demonstrated a risk to the operations of a facility.

       Alternatively, HCON is reserved for individuals who pose the most serious threat and

       require an increased level of security over that offered by the other settings. Finally,

       the purpose of RDU is to discourage unwanted behaviors through appropriate

       consequences and positive reinforcement. The penological purposes served by each

       housing setting thus inform the placement of an individual into the appropriate

       classification, which necessarily requires an individualized assessment. As such, the

       trial court did not abuse its discretion in concluding that the varying penological

       purposes precluded a finding that plaintiffs established a common predominating

       issue.

¶ 21            The trial court next concluded that the wide variation in the duration of

       confinement in a challenged setting precluded a finding that plaintiffs established a

       common predominant issue. The duration of confinement in a challenged setting is
                                        DEWALT V. HOOKS

                                           2022-NCSC-105

                                         Opinion of the Court



       highly relevant to a conditions-of-confinement claim. See Hutto v. Finney, 437 U.S.

       678, 686, 98 S.Ct. 2565, 57 L. Ed. 2d. 522 (1978) (“[T]he length of confinement cannot

       be ignored in deciding whether the confinement meets constitutional standards.”); see

       also Rice v. Corr. Med. Servs., 675 F.3d 650, 666 (7th Cir. 2012) (finding duration of

       confinement as one factor in determining whether a stay in administrative

       segregation constituted cruel and unusual punishment).

¶ 22         Plaintiffs contend that once individuals are placed in restrictive housing, they

       are subject to the same substantial risk of harm that can manifest within fifteen days

       of placement, and as such, they have established a common predominating issue. The

       trial court concluded, in its discretion, that the length of time individuals spend in

       restrictive housing varies across each challenged setting and impacts the nature of

       each plaintiff’s claim. This conclusion is supported by the record. Placement in RHAP,

       for instance, is initially limited to seventy-two hours and may be extended for up to

       fifteen days with further extension requiring approval by the Facility Classification

       Committee. Between October 2018 and October 2019, the average length of stay in

       RHAP was eight days. RHDP, alternatively, sets a maximum assignment of thirty

       days, and the average placement in RHDP between October 2018 and October 2019

       was eleven days. In contrast, the average length of stay in RHCP and HCON between

       October 2018 and October 2019 was 131 days and 154 days, respectively, and

       placements in RHCP and HCON are reviewed less frequently. Assignments to RHCP
                                         DEWALT V. HOOKS

                                           2022-NCSC-105

                                         Opinion of the Court



       and HCON are reviewed every six months in most instances and every twelve months

       for individuals who assaulted and injured a staff member. Therefore, despite

       plaintiffs’ claim, the differences between the challenged housing classifications are

       relevant given that the duration of placement varies. Because duration of

       confinement is relevant to a conditions-of-confinement claim and because the record

       evidence clearly indicates significant variations in the length of stay across each

       challenged restrictive housing setting, the trial court did not abuse its discretion in

       concluding that this factor precluded a finding that plaintiffs established a common

       predominating issue.

¶ 23         Next, the trial court concluded that each challenged housing setting has

       different procedural safeguards which affect plaintiffs’ ability to establish a common

       predominating issue. An assessment of procedural safeguards is relevant to a

       conditions-of-confinement claim. See Porter, 923 F.3d at 359–63 (holding that

       plaintiffs were placed in solitary confinement based upon being sentenced to death

       but were afforded no mechanisms for removal).

¶ 24         Here the trial court’s conclusion that different procedural safeguards

       accompany the challenged housing settings is supported by sufficient record evidence.

       As the record reveals, initial placement in RHAP may be made by an officer-in-charge

       without conducting a prior hearing or providing an opportunity to challenge the

       assignment. Review by a full committee is not required unless the placement is
                                          DEWALT V. HOOKS

                                             2022-NCSC-105

                                          Opinion of the Court



       extended beyond fifteen days. Alternatively, placement in RHDP requires an

       investigation resulting in compilation of a disciplinary package, a prior hearing, and

       an opportunity to appeal. Unlike both RHAP and RHDP, assignment to RHCP is

       preceded by a six-step review process by two separate committees. Moreover, an

       HCON placement requires a hearing, multiple reviews, and approval by specifically

       defined staff members, while assignment to RDU is based on recent disciplinary

       history and eligibility factors such as age, reading level, IQ score, and close custody

       designation, rather than a hearing.

¶ 25         Plaintiffs fail to account for the variations in procedural safeguards, which are

       relevant to a conditions-of-confinement claim. Such material variations hinder

       plaintiffs’ ability to establish a common predominating factor. Accordingly, the trial

       court did not abuse its discretion in concluding that the different procedural

       safeguards for each restrictive housing classification precluded a finding that

       plaintiffs established a common predominating issue.

¶ 26         Finally, the trial court concluded that the attendant conditions of each

       restrictive   housing    setting      vary    significantly,   are   relevant   to   a

       conditions-of-confinement claim, and prevent a finding that plaintiffs established a

       common predominating issue. Plaintiffs argue, though, that class-wide issues

       predominate when a class seeks injunctive relief from shared conditions that expose

       all class members to the same harm, irrespective of the specific conditions of a
                                         DEWALT V. HOOKS

                                             2022-NCSC-105

                                          Opinion of the Court



       particular housing assignment and individual experiences in restrictive housing.

       Given several general conditions common to all forms of restrictive housing, namely

       the amount of time individuals spend in their cells each day and the minimal

       opportunity for human interaction they receive, plaintiffs contend the trial court

       erred by considering conditions specific to the challenged restrictive housing settings.

¶ 27         Here the trial court determined that the most significant differences among

       the attendant conditions occur in the frequency of visitation, the nature of recreation,

       and the quantity and quality of interactions with other incarcerated people. This

       finding is supported by the record.

¶ 28         The record shows that visitation rights vary across the challenged settings.

       Offenders assigned to RHAP and RHDP may receive an unlimited number of

       one-hour noncontact visits, while individuals in RHCP and HCON are limited to two

       visits every thirty days. The record also highlights differences in which individuals

       in restrictive housing settings can interact with other inmates, including by location,

       whether restrained or unrestrained, frequency, and duration. Offenders placed in

       RDU, for instance, may recreate in an open yard with other inmates and access the

       gym. Individuals placed in the other restrictive housing settings, however, are limited

       to outdoor recreation, and the classifications differ on whether individual or group

       recreation is permitted. Further, the trial court found the availability of in-cell

       activities to be a relevant attendant condition. The degree to which individuals in
                                         DEWALT V. HOOKS

                                             2022-NCSC-105

                                         Opinion of the Court



       restrictive housing can participate in cell study programs and other types of

       stimulating activities varies by housing assignment. Placement in RDU affords

       individuals the opportunity to complete educational courses, receive high school and

       college credit, and participate in short-term work assignments similar to those offered

       in general population. Alternatively, offenders assigned to RHAP have access to a

       portable library, pastoral counseling, and cell-study materials.

¶ 29         Moreover, a journal article relied upon by plaintiffs echoes the relevance of

       varying attendant circumstances. The article explains that variables among housing

       conditions, including the availability of reading material and frequency of visitation,

       “might explain differing outcomes.”

¶ 30         Whether there is a substantial risk of harm depends significantly on the

       penological purposes served, the procedural safeguards, the duration and length of

       stay, and the relevant attendant circumstances to each restrictive housing

       assignment. Thus, the fundamental distinctions and individual issues identified by

       the trial court are material and far from collateral. Compare Faulkenbury, 345 N.C.

       at 698, 483 S.E.2d at 431–32 (holding the trial court did not abuse its discretion in

       certifying a class, where plaintiffs’ claim for the underpayment of benefits

       predominated over individual, “collateral issues”), with Fisher, 369 N.C. at 215, 794

       S.E.2d at 709 (concluding the trial court did not abuse its discretion in certifying a

       class because “the same basic questions of fact and law will determine whether”
                                         DEWALT V. HOOKS

                                             2022-NCSC-105

                                          Opinion of the Court



       plaintiffs can recover damages from defendant). Accordingly, the trial court did not

       abuse its discretion in concluding that no common issue predominates over issues

       affecting only individual class members because of the fundamental differences

       across the housing classifications.

¶ 31         Plaintiffs alternatively contend the trial court erred because it “failed to

       acknowledge that institutionalized plaintiffs may seek broad systemic relief when

       faced with systemic risks of harm.” To support their contention, plaintiffs claim that

       when “a class seeks an indivisible injunction benefitting all its members at once, there

       is no reason to undertake a case-specific inquiry into whether class issues

       predominate,” quoting Wal-Mart Stores, Inc., 564 U.S. at 362–63. As the trial court

       correctly concluded, however, the Supreme Court of the United States was analyzing

       a subsection of Rule 23 of the Federal Rules of Civil Procedure, Rule 23(b)(2), which

       is not included in North Carolina’s Rule 23. Further, it is well established that this

       Court has interpreted North Carolina’s Rule 23 to require plaintiffs seeking class

       certification to establish the existence of a class, which requires plaintiffs to

       demonstrate that each member has “an interest in either the same issue of law or of

       fact, and that issue predominates over issues affecting only individual class

       members.” Crow, 319 N.C. at 277, 354 S.E.2d at 462.

¶ 32         Plaintiffs have failed to establish that the claims of all potential class members

       share a common issue capable of resolution with one stroke. Beroth Oil Co., 367 N.C.
                                          DEWALT V. HOOKS

                                            2022-NCSC-105

                                          Opinion of the Court



       at 346, 757 S.E.2d at 476 (holding there was no error in the trial court’s denial of class

       certification because although defendant’s “generalized actions may [have been]

       common to all [potential class members’ properties], . . .” “liability [could] be

       established only after extensive examination of the circumstances surrounding each

       of the affected properties” (internal quotations and citation omitted)). We therefore

       hold the trial court did not abuse its discretion in concluding plaintiffs failed to

       demonstrate a common predominating issue among the purported class members.

¶ 33         While the trial court identified two additional bases for denying plaintiffs’

       motion for class certification—inadequacy of plaintiffs as class representatives and

       that litigation as a class is not a superior method of adjudication—we do not need to

       reach those bases here. The record evidence firmly supports the trial court’s

       conclusion that plaintiffs failed to establish a common predominating issue among

       the purported class members. Since the trial court did not abuse its discretion in

       determining plaintiffs failed to meet this initial requirement to class certification,

       review of the additional bases is not needed.

¶ 34         A trial court possesses broad discretion in class certification. Honoring that

       discretion is the “touchstone for appellate review” of class certification orders. See

       Frost, 353 N.C. at 198, 540 S.E.2d at 331. We hold that the trial court did not abuse

       its discretion in denying plaintiffs’ motion for class certification and affirm the trial

       court’s order.
            DEWALT V. HOOKS

              2022-NCSC-105

            Opinion of the Court



AFFIRMED.
             Justice EARLS, dissenting.


¶ 35         While a trial court has discretion to determine whether to certify a class, that

       discretion is not completely unfettered. When the trial court erroneously requires

       plaintiffs to prove their case on the merits in the guise of determining a common legal

       issue, and where the trial court mischaracterizes the nature of the plaintiffs claims,

       those legal errors cannot be endorsed in the name of fidelity to the trial court’s

       discretion. See Beroth Oil Co. v. N.C. DOT, 367 N.C. 333, 342 (2014) (“In determining

       the propriety of a class action, the question is not whether the plaintiff or plaintiffs

       have stated a cause of action or will prevail on the merits, but rather whether the

       requirements of Rule 23 [class certification] are met.” (quoting Eisen v. Carlisle &

       Jacquelin, 417 U.S. 156, 178 (1974))); see also Blitz v. Agean, Inc., 197 N.C. App. 296,

       312 (2009) (vacating a denial of class certification based on the trial court’s

       “misapprehension of applicable law”) (cleaned up).

¶ 36         In 2015, Justice Kennedy echoed words Dostoyevsky wrote over 150 years ago:

       “The degree of civilization in a society can be judged by entering its prisons.” Davis v.

       Ayala, 576 U.S. 257, 290 (2015) (Kennedy, J., concurring) (quoting The Yale Book of

       Quotations 210 (Fred R. Shapiro ed. 2006)). “There is truth to this in our own time.”

       Ayala, 576 U.S. at 290. “Prisoners are shut away— out of sight, out of mind.” Id. at

       288. For many people in prison, this detention includes the use of solitary

       confinement. Plaintiffs in this case allege that in North Carolina, people in solitary

       confinement are forced to live for twenty-two to twenty-four hours a day in cells no

       bigger than a typical parking space, with little to no opportunity for meaningful
                                           DEWALT V. HOOKS

                                             2022-NCSC-105

                                           Earls, J., dissenting



       human contact or environmental stimulation. And it is this policy, as a whole, that

       Rocky Dewalt, Robert Parham, Anthony McGee, and Shawn Bonnett (plaintiffs)

       challenge, not only for themselves but for anyone who is or will be subjected to solitary

       confinement.

¶ 37          Since at least 1890, the United States Supreme Court has noted “serious

       objections” regarding the use of solitary confinement. In re Medley, 134 U.S. 160, 168

       (1890). In In re Medley the Court noted that the adverse effects of solitary

       confinement occurred “after even a short confinement.” Id; see Ruiz v. Texas, 137 S.

       Ct. 1246 (2017) (mem.) (Breyer, J., dissenting) (citing In re Medley, 134 U.S. at 172).

       More recently Justice Kennedy acknowledged that “[y]ears on end of near total

       isolation exact a terrible price.” Ayala, 576 U.S. at 289 (Kennedy, J., concurring).

       Social isolation and lack of environmental stimulation are the hallmarks of solitary

       confinement. These practices can exacerbate pre-existing mental illnesses and cause

       the “appearance of an acute mental illness in individuals who had previously been

       free of any such illness.”1 See Stuart Grassian, Psychiatric Effects of Solitary

       Confinement, 22 Wash. U. J.L. & Pol’y 325, 333 (2006) (stating common side effects

       of solitary confinement include anxiety, panic, withdrawal, hallucinations, self-

       mutilation, and suicidal thoughts and behaviors). Even more significantly, the effects




              1This is especially concerning given people with mental illness are more likely to be
       subjected to solitary confinement than those without a mental illness.
                                           DEWALT V. HOOKS

                                              2022-NCSC-105

                                            Earls, J., dissenting



       of solitary confinement in many cases can be permanent. In North Carolina the effects

       of solitary confinement are especially harrowing, with at least one study finding that

       people who spent any time in solitary confinement in our state prisons “were

       significantly more likely to die of all causes in the first year after release than those

       who did not.” Statistics also demonstrate that African Americans and other people of

       color are disproportionately represented among persons subjected to solitary

       confinement.2

¶ 38          North Carolina still allows people to be placed in solitary confinement

       indefinitely. Plaintiffs challenge this State’s solitary confinement policy, arguing that

       the policy “viewed as a whole, impose[s] cruel or usual punishment forbidden by

       Article I, Section 27 of the state Constitution.” They seek declaratory and injunctive

       relief limiting the use of solitary confinement, such that it could only be used “as a

       last resort, and for the shortest time possible.” Because thousands of people are

       subjected to solitary confinement each day under the same statewide policy, there are


              2  The Vera Institute reported that “while 35 percent of the white incarcerated
       population had spent at least one night in restrictive housing during the [year prior to the
       study],” the same was true for 47 percent of African American individuals. Jessa Wilcox, Léon
       Digard, & Elena Vanko, Vera Inst. Of Just., The Safe Alternatives to Segregation Initiative:
       Findings and Recommendations for the North Carolina Department of Public Safety, 22-23
       (Dec. 2016). Further, people identifying as African American were overrepresented in all but
       one type of restrictive housing. Id. Latino men are also disproportionately impacted by
       solitary confinement, as they make up 16.9% of the male restrictive housing population
       across all evaluated jurisdictions, despite being only 15.4% of the total male custodial
       population. The Corr. Leaders Ass’n & The Arthur Liman Ctr. for Pub. Int. L. at Yale L. Sch.
       Time-In-Cell 2019: A Snapshot of Restrictive Housing based on a Nationwide Survey of U.S.
       Prison Systems, 26 (Sept. 2020).
                                          DEWALT V. HOOKS

                                            2022-NCSC-105

                                          Earls, J., dissenting



       thousands of potential class members, all of whom face nearly identical conditions.

       Class members challenge the same statewide practices, rely on the same legal theory,

       and seek uniform relief through changes to statewide policy. As plaintiffs’ brief makes

       clear “no one is asking for an individually tailored remedy based on unique personal

       circumstances.”

¶ 39         The trial court mischaracterized plaintiffs’ argument as “depend[ing] greatly

       on the individual class member’s experiences in the various restrictive housing

       settings.” In affirming the trial court’s order, the majority goes to great lengths to

       find irrelevant differences that do not have any legal significance. Instead of

       addressing plaintiffs’ argument, which requires that this State’s solitary confinement

       policy be “taken as a whole,” the majority engages in an analysis of the policy’s

       administrative classifications for solitary confinement, the varied average lengths of

       time each person is kept in solitary confinement, and the varied reasons a person may

       be subjected to such confinement, among other things. But none of these factors are

       relevant to a class certification motion in a case that challenges a statewide policy “as

       a whole.” See Brown v. Plata, 563 U.S. 493, 505 n.3 (2011) (addressing a class action

       challenge to a policy “taken as a whole”); see also Parsons v. Ryan, 754 F.3d 657, 678

       (9th Cir. 2014) (“That inquiry does not require us to determine the effect of those

       policies and practices upon any individual class member (or class members) or to

       undertake any other kind of individualized determination.”). Because North
                                             DEWALT V. HOOKS

                                               2022-NCSC-105

                                             Earls, J., dissenting



       Carolina’s solitary confinement policy allows for indefinite use of solitary confinement

       across all classifications, these distinctions cannot, as a matter of law, weigh against

       plaintiffs. See Pride v. Correa, 719 F. 3d 1130, 1137 (9th Cir. 2013) (stating that

       individual claims for relief “are discrete from the claims for systemic reform

       addressed in Plata.”).

¶ 40           It matters not how well supported by the evidence the trial court’s factual

       findings about the various classifications of confinement may be. “What all members

       of the putative class and subclass have in common is their alleged exposure, as a

       result of   specified statewide . . . policies and practices that govern the overall

       conditions of . . . confinement, to a substantial risk of serious future harm . . .” Parsons

       v. Ryan, 754 F. 3d. 657, 678 (2014). Thus, the legal significance of this detention policy

       for plaintiffs’ class certification motion is that plaintiffs must show that a large

       number of individuals are subject to the same treatment, namely, twenty-two to

       twenty-four hours of isolation inside a cell for an indefinite amount of time;

       accordingly, as a legal matter, those individuals can request the same type of relief.3


              3  The majority’s analysis is like saying that in a suit challenging the constitutionality
       of a reduction in public employees’ disability benefits, a class action cannot be maintained
       because different class members receive differing payments and thus would recover different
       amounts. It may be true that disability benefits and recovery amounts vary, but that’s not
       the point. In this example, as a class, this group challenges the constitutionality of their
       reduction in disability benefits, and thus class certification is appropriate for class-wide
       relief. See Faulkenbury v. Tchrs’ & State Emps’ Ret. Sys., 345 N.C. 683, 698 (1997) (“The
       predominate issue is how much the parties’ retirement benefits were reduced by an
       unconstitutional change in the law. This issue defines the class.”).
               .
                                         DEWALT V. HOOKS

                                            2022-NCSC-105

                                          Earls, J., dissenting



       See Braggs v. Dunn, 317 F.R.D. 634, 667 (M.D. Ala. 2016) (“The Supreme Court has

       approved of system-wide relief in prison cases involving systemwide violation[s]

       resulting from systemwide deficiencies” (quoting Plata, 563 U.S. at 532 (cleaned up))).

       The majority also determined that because there are differences in the frequency of

       visitation, the nature of recreation, and the quantity and quality of human

       interaction, the plaintiffs could not establish a predominating issue. Yet plaintiffs’

       argument is not that there aren’t differences among the different housing

       assignments. Those distinctions are irrelevant. See Parsons, 754 F. 3d 657, 678 (9th

       Cir. 2014). Instead, they argue that the actual conditions of confinement in every

       instance, whatever the housing arrangements, or visitation options, which dictate

       that a person will spend twenty-two to twenty-four hours a day in a cell, for an

       indefinite time, violate Article I, Section 27 of the North Carolina Constitution. See

       id. at 678.

¶ 41          Plaintiffs’ argument is similar to the contentions advanced in Plata v. Brown.

       In Plata the class was composed of state prisoners who suffered an alleged

       constitutional violation based on “systemwide deficiencies” in prison “medical and

       mental health care that, taken as a whole, subject[ed] sick and mentally ill prisoners

       in California to ‘substantial risk of serious harm’ and cause[d] the delivery of care in

       the prisons to fall below the evolving standards of decency that mark the progress of

       a maturing society.” 563 U.S. at 505 n.3 (quoting Farmer v. Brennan, 511 U.S. 825,
                                          DEWALT V. HOOKS

                                             2022-NCSC-105

                                          Earls, J., dissenting



       834 (1994)). In Plata the Court further stated that because the plaintiffs did “not base

       their case on deficiencies in care provided on any one occasion, [there was] no occasion

       to consider . . . particular deficienc[ies] in [the] medical care complained of.” Id.

       Similarly, because plaintiffs in this case do not allege a constitutional violation based

       on particular deficiencies but rather make allegations related to North Carolina’s

       policy “as a whole,” the majority’s analysis of differences in the ways in which

       different types of restrictive housing implement the policy is misplaced. Specifically,

       the majority’s recitation of variations in implementation of the policy’s administrative

       classifications for solitary confinement, the varied average length of time a person is

       kept in solitary confinement, the varied reasons a person may be subjected to such

       confinement, frequency of visitation, the nature of recreation and the quantity and

       quality of human interaction is irrelevant to the determination before us now. See id.;

       see also Parsons, 754 F. 3d at 678.

¶ 42         Furthermore, the trial court improperly assessed the merits of plaintiffs’

       claims when it found there was not enough evidence to show the “Department’s

       [solitary confinement] policies and practices actually caused the complained of

       harm[.]” Addressing the merits of the plaintiffs’ case not only bypasses the process of

       discovery and trial but is also legal error. In North Carolina, Rule 23 does not ask

       whether the plaintiff will prevail on the merits and any inquiry into the merits of a

       case should be limited to the issue of class certification. Beroth Oil, 367 N.C. at 342,
                                          DEWALT V. HOOKS

                                             2022-NCSC-105

                                           Earls, J., dissenting



       342 n. 5 At this stage plaintiffs are only required to show that North Carolina’s

       statewide solitary confinement policy and practice exposes class members to a

       common risk of harm, not whether this exposure occurred or rises to the level of a

       constitutional violation. See Beroth Oil, 367 N.C. 333 at 342. The evidence submitted

       by the plaintiffs meets this burden because at this stage all they seek to establish is

       that a group of people within North Carolina prisons may be exposed to a risk of harm

       because they spend twenty-two to twenty-four hours a day inside a cell.

¶ 43         In making its determination, the trial court considered two of the four reports

       submitted by the plaintiffs. One report detailed the increased risk during community

       reentry following the use of solitary confinement. The trial court and majority

       conclude alike that because the study involved observational data and correlational

       analysis, it could not “provide concrete support” for plaintiffs’ claim that solitary

       confinement increases the risk of post-release mortality. However, this does not

       address class certification under Rule 23, see Beroth Oil, 367 N.C. at 342 n. 5, and

       instead the trial court and majority’s reasoning addresses the central question in this

       case, namely whether defendants have in fact imposed a class wide policy that causes

       a substantial risk of serious harm. Yet at this point in the litigation, there is only one

       discreet question– whether class certification is met under Rule 23. See id.

¶ 44         Regarding the second study, the Vera Report, the majority recounts the trial

       court’s findings stating the report was “insufficient to connect DPS’s practices to the
                                          DEWALT V. HOOKS

                                            2022-NCSC-105

                                          Earls, J., dissenting



       alleged risk of harm.” In doing so, the majority notes that the Vera Report

       “commended DPS on its previous reform efforts, suggested that DPS continue

       implementation of both current and future reform,” and noted that DPS’s restrictive

       housing population had decreased by 10% one month after the study concluded.”

       However, this line of reasoning speaks to the merits of the plaintiffs alleged

       constitutional violation and is more properly addressed at a later stage in the

       litigation. See Beroth Oil, 367 N.C. at 342 n. 5. Thus, because at this stage plaintiffs

       only seek to establish a class of persons subjected to solitary confinement for twenty-

       two to twenty-four hours a day, their burden has been met.

¶ 45         Furthermore, although the majority does not reach this issue, the trial court

       found that the named representatives would not fairly and adequately represent the

       interests of all class members because (1) the plaintiffs do not represent the “wide

       spectrum of inmates potentially encompassed in the class,” and (2) “their own actions

       may compromise the viability of their own claims.” This conclusion was based upon

       the named plaintiffs being “placed in restrictive housing early in their sentence” and

       “being repeatedly assigned to restrictive housing or having had their assignment

       extended” due to “repeated disciplinary infractions.” However, the class is not based

       on the individual actions or circumstances of each plaintiff, instead it is based on a

       solitary confinement policy that subjects people to twenty-two to twenty-four hours a

       day in a cell, for an unlimited number of days. Thus, plaintiffs being placed in solitary
                                          DEWALT V. HOOKS

                                            2022-NCSC-105

                                          Earls, J., dissenting



       confinement early in their sentences, or the reason they were placed there or had

       their time there extended has no legal relevance.

¶ 46          The trial court also found that a class action was not superior to other available

       methods of adjudication because litigation would “devolve into a series of mini trials”

       about “each of the challenged restrictive housing assignments” and “the myriad of

       other relevant considerations and defenses that undoubtedly would not apply

       uniformly to all potential class members.” Here again the trial court mischaracterized

       plaintiffs’ arguments. Because plaintiffs challenge the policy as a whole there is no

       occasion to consider the individual circumstances of each plaintiff. See Plata v.

       Brown, 563 U.S. 493, 505 n.3 (2011). Instead, what is important is that the class is

       composed of people who spend twenty-two to twenty-four hours a day in a cell in social

       isolation.

¶ 47          Lastly, in upholding the trial court’s order, the majority repeatedly states that

       a trial court has broad discretion to decide whether to certify a class. Although it is

       true that under this Court’s precedent in Crow v. Citicorp Acceptance Co., Inc., 319

       N.C. 274 (1987), a “trial court has broad discretion,” this discretion relates to

       balancing “[t]he usefulness of the class action device. . . against inefficiency or other

       drawbacks.” Id. at 284. Assessing the extent to which evidence proffered on the class

       certification motion proves that plaintiffs have suffered a violation of their

       constitutional rights is a legal error and does nothing to contemplate the required
                                          DEWALT V. HOOKS

                                            2022-NCSC-105

                                          Earls, J., dissenting



       balance. Instead, it evidences hostility to their claim on the merits, which is not the

       appropriate assessment at this point in the litigation. In other words, it is an abuse

       of discretion for the trial court to deny class certification on the grounds that the

       plaintiffs should lose on the merits. See Beroth Oil, 367 N.C. at 342.

¶ 48          The class here is not based on the individual circumstances of each plaintiff,

       instead it is based on a solitary confinement policy that subjects people to twenty-two

       to twenty-four hours a day in a cell, for an unlimited number of days. Like in

       Faulkenbury, 345 N.C. at 698, plaintiffs all seek the same type of relief, namely an

       injunction and declaratory judgment that the state constitutional guarantees mean

       that solitary confinement be used only as a last resort and for the shortest time

       necessary. See id. (“Each of the parties had a claim based on what he or she contends

       is underpayment of retirement benefits. This claim predominates over issues

       affecting only one individual class member. This establishes a class.”). Likewise, class

       certification is not based on an assessment of the plaintiffs’ allegations on the merits.

       See Beroth Oil, 367 N.C. at 342 n. 5. Thus, whether plaintiffs provided correlational

       or observational evidence cannot be relevant to this inquiry because all that is

       necessary to establish the grounds for class certification is that there is a group of

       people alleged to be exposed to the same treatment of little to no social interaction or

       environmental stimulation for twenty-two to twenty-four hours a day inside a cell.

¶ 49         “[C]onsideration of these issues is needed” and “[t]here are indications of a new
                                         DEWALT V. HOOKS

                                           2022-NCSC-105

                                         Earls, J., dissenting



       and growing awareness . . . of solitary confinement.” Ayala, 576 U.S. at 289 (Kennedy,

       J., concurring). Even years ago, it was “evident that some changes must be made in

       the system.” In re Medley, 134 U.S. 160, 168 (1890). As a result of the “terrible human

       toll” resulting from solitary confinement, Ruiz 137 S. Ct. at 1247 (Breyer J.

       dissenting), it has been suggested that if a case presents an issue of solitary

       confinement, “the judiciary may be required, within its proper jurisdiction and

       authority, to determine whether workable alternative systems for long term

       confinement exist, and, if so, whether a correctional system should be required to

       adopt them.” Ayala, 576 U.S. at 290 (Kennedy, J., concurring). Today this Court has

       the responsibility to apply the criteria for class certification to the claim that is

       actually being brought by plaintiffs, not to the claim as chopped up and reconstituted

       by defendants and the majority.

¶ 50         Plaintiffs are asking this Court to recognize that, as a group, they have state

       constitutional rights that are implicated by North Carolina’s solitary confinement

       practices. Those rights are equally violated by the whole policy, without regard to

       whether detainees are in RHAP, RHDP, HCON, or some other acronym for the same

       thing–solitary confinement in a single cell for twenty-two to twenty-four hours a day

       for an indefinite number of days. The majority essentially holds that because it does

       not agree with the constitutional claims on the merits, class certification is not

       appropriate. But our system of laws has long recognized the importance of the class
                                                DEWALT V. HOOKS

                                                   2022-NCSC-105

                                                 Earls, J., dissenting



       action vehicle for the resolution of disputes in which large numbers of individuals

       share a common claim and would all benefit from a common resolution.4

¶ 51           Because plaintiffs challenge a widespread state policy and seek to establish a

       class of individuals who are subject to the same policy allowing for twenty-two to

       twenty- four hours inside a prison cell for an indefinite period, I would hold that the

       trial court based its ruling on a misapprehension of plaintiffs’ claim and a mistake of

       law. I would reverse the trial court’s order denying class certification, and remand

       the matter for further proceedings applying the correct understanding of class

       certification in these circumstances. Accordingly, I respectfully dissent.

               Justice HUDSON joins in this dissenting opinion.




               4The English bill of peace, which originated in the middle ages to facilitate the adjudication of
       disputes involving common questions and multiple parties in a single action, was the basis for North
       Carolina’s early class action decisions in the late 1800s. See Chambers v. Moses H. Cone Mem'l Hosp.,
       374 N.C. 436, 440 (2020) (citing Bronson v. Wilmington N.C. Life Ins. Co., 85 N.C. 411, 414 (1881)
       (acknowledging the class action mechanism as a feature of civil procedure)).